EXHIBIT 10.4

AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED LOAN AGREEMENT

THIS AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED LOAN AGREEMENT, dated as of
March 31, 2011 (the “Amendment”) is made pursuant to that certain Second Amended
and Restated Loan Agreement dated as of July 29, 2010 (as amended, modified or
supplemented from time to time, the “Agreement”), among JARDEN RECEIVABLES, LLC,
as Borrower (the “Borrower”), a Delaware limited liability company, JARDEN
CORPORATION, a Delaware corporation, as Servicer (the “Servicer”), THREE PILLARS
FUNDING LLC, a Delaware limited liability company, as a lender (“Three Pillars”)
and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association
(together with its successors and permitted assigns, “Wells Fargo” and, together
with Three Pillars, the “Lenders” and each individually a “Lender”) and SUNTRUST
ROBINSON HUMPHREY, INC., a Tennessee corporation, as agent and administrator for
the Lenders (the “Administrator”).

W I T N E S S E T H :

WHEREAS, the Borrower, the Servicer, the Administrator and the Lenders have
previously entered into and are currently party to the Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:

Section 1. Defined Terms. Unless otherwise amended by the terms of this
Amendment, terms used in this Amendment shall have the meanings assigned in the
Agreement.

Section 2. Amendments.

(a) Section 1.1 of the Agreement is hereby amended by amending and restating the
following defined terms:

“Four Quarter Period” has the meaning ascribed to such term in the Jarden Credit
Agreement or as such term (or any component term thereof) in the Jarden Credit
Agreement may be amended thereafter pursuant to an effective amendment to the
Jarden Credit Agreement executed or consented to in writing by (i) SunTrust Bank
or the Administrator (or any Affiliate of SunTrust Bank or the Administrator) as
a lender thereunder or hereunder and (ii) Wells Fargo (or any Affiliate of Wells
Fargo) as a lender thereunder or hereunder.

“Interest Coverage Ratio” has the meaning ascribed to such term in the Jarden
Credit Agreement or as such term (or any component term thereof) in the Jarden
Credit Agreement may be amended thereafter pursuant to an effective amendment to
the



--------------------------------------------------------------------------------

Jarden Credit Agreement executed or consented to in writing by (i) SunTrust Bank
or the Administrator (or any Affiliate of SunTrust Bank or the Administrator) as
a lender thereunder or hereunder and (ii) Wells Fargo (or any Affiliate of Wells
Fargo) as a lender thereunder or hereunder.

“Jarden Credit Agreement” means that certain Credit Agreement, dated as of
March 31, 2011, among Jarden, as the US Borrower, Jarden Lux Holdings S.à.r.l.,
Jarden Lux S.à.r.l, Jarden Lux Finco S.à.r.l, (collectively, the Luxembourg
Borrower) Barclays Bank PLC, as administrative agent and collateral agent for
the Lenders and the L/C Issuers (as defined therein), and the Lenders and L/C
Issuers (as the same may be amended, supplemented, restated or otherwise
modified from time to time).

“Total Leverage Ratio” has the meaning ascribed to such term in the Jarden
Credit Agreement or as such term (or any component term thereof) in the Jarden
Credit Agreement may be amended thereafter pursuant to an effective amendment to
the Jarden Credit Agreement executed or consented to in writing by (i) SunTrust
Bank or the Administrator (or any Affiliate of SunTrust Bank or the
Administrator) as a lender thereunder or hereunder and (ii) Wells Fargo (or any
Affiliate of Wells Fargo) as a lender thereunder or hereunder.

(b) Section 10.2.12(b) of the Agreement is hereby amended and restated in its
entirety and as so amended and restated shall read as follows:

“(b) a “Change of Control” (as such term and any component term thereof is
defined in the Jarden Credit Agreement or as such term (or any component term
thereof) in the Jarden Credit Agreement may be amended thereafter pursuant to an
effective amendment to the Jarden Credit Agreement executed or consented to in
writing by (i) SunTrust Bank or the Administrator (or any Affiliate of SunTrust
Bank or the Administrator) as a lender thereunder or hereunder and (ii) Wells
Fargo (or any Affiliate of Wells Fargo) as a lender thereunder or hereunder)
shall occur.”

(c) Section 11.7.10 of the Agreement is hereby amended and restated in its
entirety and as so amended and restated shall read as follows:

“Section 11.7.10. Calculation of Total Leverage Ratio and Interest Coverage
Ratio. The above Total Leverage Ratio and Interest Coverage Ratio shall be
calculated in the same manner as such ratios are required to be calculated in
accordance with the

 

-2-



--------------------------------------------------------------------------------

applicable terms of the Jarden Credit Agreement (or as such applicable terms may
be amended thereafter pursuant to an effective amendment to the Jarden Credit
Agreement executed or consented to in writing by (A) SunTrust Bank or the
Administrator (or any Affiliate of SunTrust Bank or the Administrator) as a
lender thereunder or hereunder and (B) Wells Fargo (or any Affiliate of Wells
Fargo) as a lender thereunder or hereunder, including, without limitation,
(i) ascribing to the terms that are components of Total Leverage Ratio and
Interest Coverage Ratio the same meanings ascribed to them in the Jarden Credit
Agreement, (ii) using the applicable methodologies set forth in. Sections 1.03
and 1.04 of the Jarden Credit Agreement, and (iii) taking into account any
exercise of (and timing with respect to) the “Cure Right” and “Cure Amount” (as
each such term is defined in the Jarden Credit Agreement) pursuant to and in
accordance with Section 7.13(c) of the Jarden Credit Agreement, in each case of
the above clauses (i), (ii) and (iii) as such component terms, the term “Cure
Right”, “Cure Amount” and Sections of the Jarden Credit Agreement are in effect
on the date of the Jarden Credit Agreement or as they may be amended thereafter
pursuant to an effective amendment to the Jarden Credit Agreement executed or
consented to in writing by (i) SunTrust Bank or the Administrator (or any
Affiliate of SunTrust Bank or the Administrator) as a lender thereunder or
hereunder and (ii) Wells Fargo (or any Affiliate of Wells Fargo) as a lender
thereunder or hereunder.

(d) Any and all references to “Amendment No. 4 Date” appearing in the Agreement
are hereby deleted in their entirety.

Section 3. Agreement in Full Force and Effect/Effectiveness of Amendment. Except
as expressly set forth herein, all terms and conditions of the Agreement, as
amended, shall remain in full force and effect. This Amendment shall be
effective as of the date first set forth above.

Section 4. Execution in Counterparts, Effectiveness. This Amendment may be
executed by the parties hereto in several counterparts, each of which shall be
executed by the parties hereto and be deemed an original and all of which shall
constitute together but one and the same agreement. Delivery of an executed
counterpart of a signature page of this Amendment by telecopy or other
electronic means shall be effective as delivery of a manually executed
counterpart of this Amendment.

Section 5. Governing Law. This Amendment shall be construed in accordance with
the laws of the State of New York, without reference to conflict of law
principles, and the obligations, rights and remedies of the parties hereunder
shall be determined in accordance with the laws of the State of New York.

[Signature Pages To Follow]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to
Second Amended and Restated Loan Agreement to be executed and delivered by their
duly authorized officers as of the date hereof.

 

JARDEN RECEIVABLES, LLC, as Borrower By:  

  /s/ Richard Sansone

Title  

VP, Sunbeam Products Inc, (Manager and Sole Member)

JARDEN CORPORATION, as Servicer By:  

  /s/ Richard Sansone

Title  

Senior Vice President and Chief Accounting Officer

SUNTRUST ROBINSON HUMPHREY, INC., as Administrator

By:  

  /s/ Emily Shields

Title   Vice President THREE PILLARS FUNDING LLC, as Lender By:  

  /s/ Doris J. Hearn

Title   Vice President

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender

By:  

  /s/ Elizabeth R. Wagner

Title   Vice President